79 Mich. App. 725 (1977)
263 N.W.2d 27
HILL
v.
AETNA LIFE & CASUALTY COMPANY
Docket No. 77-2172.
Michigan Court of Appeals.
Decided November 22, 1977.
*727 Wisti & Jaaskelainen, for plaintiff.
Weis, Cossi & Slade, P.C., for defendant.
Before: QUINN, P.J., and BASHARA and D.E. HOLBROOK, JR., JJ.
D.E. HOLBROOK, JR., J.
On July 26, 1975, the plaintiff, a passenger on a 1975 Honda two-wheel motorcycle owned and operated by one Walter Miller, was injured when the motorcycle was involved in an accident, there being no other vehicles involved. The plaintiff sues the defendant who is the no-fault automobile insurance carrier on plaintiff's father's motor vehicles. Defendant contends that plaintiff may not recover under the provisions of the no-fault insurance statute since MCLA 500.3101(2); MSA 24.13101(2) defines a motor vehicle for no-fault insurance purposes as follows:
"`Motor vehicle' as used in this chapter, except for section 3103, means a vehicle, including a trailer, operated or designed for operation upon a public highway by power other than muscular power which has more than 2 wheels."
Plaintiff contends that this definition and classification is unconstitutional since it excludes motorcycles and therefore constitutes a denial of equal protection of the law under both the 14th Amendment to the United States Constitution and article 1, § 2 of the Michigan Constitution of 1963.
*728 Defendant was granted summary judgment by the trial court based upon its contention as stated above. Plaintiff appeals.
Since the no-fault act, MCLA 500.3101, et seq.; MSA 24.13101 et seq., is reform legislation, Shavers v Attorney General, 65 Mich. App. 355; 237 NW2d 325 (1975), of a social and economic nature we review plaintiff's claim of lack of equal protection under the "traditional" equal protection test. Manistee Bank & Trust Co v McGowan, 394 Mich. 655; 232 NW2d 636 (1975). Under such test the burden is on the person challenging the classification to show that it is without reasonable justification. It has been said that a statutory discrimination will not be set aside if any state of facts reasonably may be conceived to justify it. Moreover, a classification will stand unless it is shown to be "essentially arbitrary". Few statutes have been found so wanting in rationality as to fail to satisfy the "essentially arbitrary" test. Manistee Bank v McGowan, supra, at 668.
The basic purpose of no-fault is to ensure the compensation of persons injured in automobile accidents. O'Donnell v State Farm Mutual Automobile Insurance Co, 70 Mich. App. 487, 495; 245 NW2d 801 (1976). The act accomplishes this purpose. Occupants of motor vehicles are protected under MCLA 500.3105; MSA 24.13105 and nonoccupants of motor vehicles under MCLA 500.3115; MSA 24.13115. The only requirement for recovery being that there be a motor vehicle involved in the accident.
A motorcyclist or a passenger on a motorcycle can recover for personal injury if involved in a collision with a motor vehicle but his or her right of recovery is from the insurer of the owner, registrant or operator of the motor vehicle involved in the accident, MCLA 500.3115; MSA *729 24.13115, and not the motorcyclist's or passenger's own automobile insurance carrier. Underhill v Safeco Insurance Co, 76 Mich. App. 13; 255 NW2d 349 (1976). Here plaintiff seeks to recover from her father's insurance carrier, which would not be allowed, under the statute, even if there had been an automobile involved in the instant accident.
While motorcycles are not included within the definition of "motor vehicle" in the act, since a motor vehicle is a vehicle having more than two wheels, such exclusion is reasonable and not "essentially arbitrary" in view of the purpose of the act. Not only are all members of the class intended to be protected in fact protected but the exclusion of motorcycles reduces the overall cost of the no-fault program. The latter is a proper legislative motivation and constitutional. Shavers v Attorney General, supra.
Appellant has failed to sustain her burden that the classification is "essentially arbitrary" and does not bear a rational relation to the object of the legislation. We therefore hold that the classifications set forth in MCLA 500.3101(2); MSA 24.13101(2), MCLA 500.3105(1); MSA 24.13105(1),[1] under the "traditional" equal protection test, have a rational basis, are not "essentially arbitrary" and are constitutional. Drivers or passengers of motorcycles involved in single-motorcycle accidents or for that matter those involved in two-motorcycle collisions are not entitled to recover under the no-fault act. Plaintiff is left with her basic tort remedies for damages arising out of the accident.
Affirmed. No costs, constitutionality and interpretation of a statute being involved.
NOTES
[1]  "(1) Under personal protection insurance an insurer is liable to pay benefits for accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor vehicle, subject to the provisions of this chapter."